Name: Commission Regulation (EC) No 735/2004 of 20 April 2004 amending Regulation (EC) No 1972/2003 on transitional measures to be adopted in respect of trade in agricultural products on account of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: Europe;  European construction;  agricultural activity;  trade
 Date Published: nan

 Important legal notice|32004R0735Commission Regulation (EC) No 735/2004 of 20 April 2004 amending Regulation (EC) No 1972/2003 on transitional measures to be adopted in respect of trade in agricultural products on account of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia Official Journal L 114 , 21/04/2004 P. 0013 - 0014Commission Regulation (EC) No 735/2004of 20 April 2004amending Regulation (EC) No 1972/2003 on transitional measures to be adopted in respect of trade in agricultural products on account of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and SlovakiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1972/2003 of 10 November 2003 on transitional measures to be adopted in respect of trade in agricultural products on account of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia(1), and in particular Article 4(6) thereof,Whereas:(1) In the context of the on-going examination of the risks associated with the products on the list, set out in Article 4(5) of Regulation (EC) No 1972/2003, some amendments to that list are necessary.(2) Regulation (EC) No 1972/2003 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Article 4(5) of Regulation (EC) No 1972/2003 is amended as follows:1. the first indent, relating to Cyprus, is amended as follows:(a) CN codes 0402 10, 0402 21, 0406, 1509 and 1510 are deleted;(b) " 1517 " is replaced by " 1517 10 10, 1517 90 10, 1517 90 91, 1517 90 99 ";(c) CN codes 2008 30 55 and 2008 30 75 are inserted;2. the second indent, relating to the Czech Republic, is amended as follows:(a) CN code 1517 is deleted;(b) CN codes 0202 30 10, 0202 30 50, 2008 30 55 and 2008 30 75 are inserted;3. the third indent, relating to Estonia, is amended as follows:(a) " 1517 " is replaced by " 1517 10 10, 1517 10 90, 1517 90 10, 1517 90 99 ";(b) CN codes 0202 30 10, 0202 30 50, 1602 32 11, 2008 30 55 and 2008 30 75 are inserted;4. the fourth indent, relating to Hungary, is amended as follows:(a) CN codes 0203 11 10, 0203 21 10 and 1517 are deleted;(b) CN codes 0202 30 10, 0202 30 50, 2008 30 55 and 2008 30 75 are inserted;5. the fifth indent, relating to Latvia, is amended as follows:(a) CN code 1517 is deleted;(b) CN codes 0202 30 10, 0202 30 50, 0207 12 10, 1602 32 11, 2008 30 55 and 2008 30 75 are inserted;6. the sixth indent, relating to Lithuania, is amended as follows:(a) " 1517 " is replaced by " 1517 90 10, 1517 90 99 ";(b) CN codes 0202 30 10, 0202 30 50, 1602 32 11, 2008 30 55 and 2008 30 75 are inserted;7. the seventh indent, relating to Malta, is amended as follows:(a) " 1517 " is replaced by " 1517 10 10, 1517 10 90, 1517 90 10, 1517 90 91, 1517 90 99 ";(b) CN codes 0201 30 00, 0202 30 10, 0202 30 50, 2008 30 55 and 2008 30 75 are inserted;8. the eighth indent, relating to Poland, is amended as follows:(a) CN codes 0203 11 10, 0203 21 10, 1517 and 2008 20 are deleted;(b) CN codes 0202 30 10, 0202 30 50, 0207 14 10, 0207 14 70, 1602 32 11, 2008 30 55 and 2008 30 75 are inserted;9. the ninth indent, relating to Slovakia, is amended as follows:(a) CN code 1517 is deleted;(b) CN codes 0202 30 10, 0202 30 50, 2008 30 55 and 2008 30 75 are inserted;10. the tenth indent, relating to Slovenia, is amended as follows:(a) CN codes 0203 11 10, 0203 21 10, 0402 10, 0402 21, 0405 10, 0405 20 10, 0405 20 30, 0405 90, 0406, 0408 11 80, 0408 91 80 and 1517 are deleted;(b) CN codes 0207 14 50, 0202 30 10, 0202 30 50, 2008 30 55 and 2008 30 75 are inserted.Article 2This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 293, 10.11.2003, p. 3. Regulation as amended by Regulation (EC) No 230/2004 (OJ L 39, 11.2.2004, p. 13).